Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to 62/656,630 filed on April 12, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on September 5, 2019 have been considered by the Examiner.
Claim Objections
Claims 1-2, 4-7 and 9-13 are objected to because of the following informalities: claim 1 recites “longitudinally-oriented end” recited in line 15 should be changed to “longitudinally-oriented cross section end” for consistency throughout the claim; and claims 2, 4-7 and 9-13 recite “An electric induction” recited in line 1 should be changed to “The electric induction” in order to provide clear and consistent basis for “An electric induction” in claim 1 and 8.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuromatsu (JP 2000-61574) in view of Okayama (JP 58-107419) (both cited by applicant).
Regarding claims 1 and 3, Kuromatsu discloses a push out fixture for material to be heated having a pushout rod (via 1, Fig. 1) comprising: a central longitudinally-oriented pushout rod section (10) having a longitudinally-oriented central cross section axis; a female pushout rod end (12)  formed at a first opposing longitudinally-oriented cross sectional end of the central longitudinally-oriented pushout rod section, the female pushout rod end section (12) comprising a centrally located yoke (22) extending axially from the first opposing longitudinally-oriented cross section end, the centrally located yoke (22) having a first side wall and a second side wall (Fig. 4 where the hole 12a 
Regarding claim 2, Okayama discloses a magnetic field disruptor formed from at least one longitudinal-oriented groove region (13) at least partially along the central longitudinally-oriented pushout rod section (1).
Regarding claim 4, Kuromatsu the pivot joint securing element comprises a clevis pin (14) secured at an opposing ends of the clevis pin to retain the clevis pin passing through the first, second and third transverse pivot holes (12a and 11c) (Fig. 5).
Regarding claim 5, Kuromatsu/Okayama substantially all features of the claimed invention as set forth above except a nose adaptor revolutely connected to a head  pushout rod of the plurality of pushout rods.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Kuromatsu/Okayama, a nose adaptor revolutely connected to a head  pushout rod of the plurality of pushout rods, for the purpose of providing the end piece for the pushout rod, thereby easy for replacement if damage.
Regarding claim 6, Okayama discloses at least one of the plurality of pushout rods (1) further comprises a magnetic field disruptor formed from at least one longitudinally-oriented grooved region (13) at least partially along the central longitudinally-oriented pushout rod section (Fig. 4-5).
Regarding claim 7, Kuromatsu discloses a length of the central longitudinally-oriented pushout rod section (1) of each of the plurality of pushout rods is equal (Fig. 1).
Allowable Subject Matter
Claims 8 and 14 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gariglio et al. (US Pat. 9,604,274) discloses a billet transfer line  clean-out device and method.  Asanuma (JP 59-1589840) discloses a push rod for induction heating apparatus.  Hashimoto et al. (JP 2009-076267) discloses a push rod of induction-heating billet heater, and induction heating billet heater.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/4/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761